Perkins, J.
Suit upon a promissory note.
Answer, that the note was given by defendant to John Sexton, in part consideration for Richard E. Schroeder’s patent improvement for burning lime, for the territory of the county of Ohio, in the state of Indiana; and the said John Sexton, at the date of said note, conveyed the right of said patent improvement, for said county of Ohio, by deed, a copy of which is filed herewith, to defendant and one John M. Scott. And the defendant avers that said deed contains no description or specification of said improvement, so that it can be known in what it consists; wherefore, &c.
The deed describes the thing conveyed as being “ Richard E. Schroeder’s patent for an improvement for burning lime, for which letters patent were granted on the 6th day of May, 1851, securing to him,” &c.
A demurrer was overruled to the answer, and it was *352held a good bar to the action, because the deed did not contain the specifications of the patent.
A. C. Downey and H. A. Downey, for the appellants.
It was no bar. The deed sufficiently identified the thing sold. That was all that was required. If the purchaser wanted a copy of the specifications, he could send to the patent office and get them.
Per Curiam.
The judgment is reversed with costs.
Cause remanded, &c.